ON REHEARING.
SAYRE, J.
On application for rehearing, appellees have addressed their argument, that appellant has not shown his ownership of the judgment, to this point specifically : That the conveyances purporting to have been executed by Hiram Doll, special master commissioner under appointment by the court of common pleas of the county of Stark, and state of Ohio, and by J. J. Sullivan, trustee in bankruptcy of the Aultman Company, under authority of the District Court of the United States for the Northern District of Ohio-, Eastern Division, are not shown to have been executed by competent authority, and that the only competent evidence of such authority would be the duly authenticated records of those courts showing their action in the premises. This point was not noticed in the original opinion for the reason that it was not made. It is, however, necessarily involved in any proper disposition of the cause, and our consideration concerning it will now be stated.
(8) In paragraph 4 of the bill, it is averred that the judgment had been duly and legally transferred to complainant and is his property. The defense, as to this question, was content to rest upon a general denial of the averments of the paragraph. As we have stated -in *118the original opinion, the execution of the several transfers under which complainant claimed ownership of the judgment was proved by the depositions of witnesses taken in this cause; the transfers now in question being established by the deposition of the grantor or transferrors in each case. But since these transferrors were acting in the capacity of agents of the courts, not as private individuals, it is necessary that it be made to appear, not only that the documents were genuinely executed by the persons named, but that these persons thus claiming to act officially were in fact the lawful officials they claimed to be, and the precise point now taken in favor of the decree rendered by the chancellor is that this could be shown only by the records of the court showing their authority. These persons purporting to act under the appointment of foreign courts, it may be conceded that the court does not take judicial notice of their authority. The records would be conclusive, of course, but it does not follow that the production of the record or a certified copy is indispensable. These transferrors deposed that they sustained at the time of the execution of the several transfers the several characters — officers of court • — in which they assumed to act. They could not so prove their incumbency in suits against themselves, nor in a direct proceeding to try their right or title to act as such officials; but where the question of official capacity arises, as in the case here, collaterally — there seems to be no' better term by which to describe the relation between the issue raised as to official capacity and the question of ownership here propounded — the usual and ordinary mode of proof, when the act of an officer has to be proved, is the mode adopted by complainant in this case.—Kennedy v. Dear, 6 Port. 90; East v. Pace. 57 Ala. 521; Potter v. Luther, 3 Johns. *119(N. Y.) 431; Rex v. Howard, 1 Moo. & Rob. 187; Bunbury v. Matthews, 1 C. & K. 380.
“It is a general presumption of law that a person acting in a public capacity is duly authorized to do so.”—Rex v. Verelst, 3 Cawp. 432.
In note 2 to section 2168' of Wigmore on Evidence may be found cited numerous cases supporting this doctrine. So we bold that the proof in this case, standing without contradiction on this point, was prima facie sufficient, to authorize and require a finding that the transfers in question were duly executed-by competent authority. Hence our conclusion to deny the rehearing.
Rehearing denied.